           Case 1:17-cv-00271-GSK Document 54                           Filed 04/21/21   Page 1 of 4




                    UNITED STATES COURT OF INTERNATIONAL TRADE
                        BEFORE: HON. GARY S. KATZMANN, JUDGE

------------------------------------------------------------------------- X
SECOND NATURE DESIGNS, LTD.                                                :
                                                                           :
                  Plaintiff,                                               :
                                                                           :
                  v.                                                       :       Court No. 17-00271
                                                                           :
UNITED STATES OF AMERICA,                                                  :
                                                                           :
                  Defendant.                                               :
------------------------------------------------------------------------- X

                                           JOINT STATUS REPORT

         Pursuant to this Court’s order dated April 8, 2021, see ECF 53, the parties submit this Joint

Status Report. As stated in the parties’ previously submitted status reports, on August 7, 2020,

Defendant filed a Motion to Compel Plaintiff to Supplement Its Responses to Defendant’s

Interrogatories and Requests for Production.                See ECF 38. Since that time, the parties have

continued to engage in discovery. On April 20, 2021, the parties came to agreement on a list of

the 853 individual product styles that Plaintiff believes are covered by the claims in its complaint

in this litigation.     However, on April 21, 2021, Defendant notified Plaintiff that an additiona l

product style is included in the subject entries, which based on its product name and item number

appears to potentially be another color version of three product styles that are included on the

agreed-upon spreadsheet of 853 subject product styles, and Defendant asked Plaintiff to confirm

whether this product is materially identical (except for the color) to the other three subject product

styles on the agreed-upon list, and if so, whether it was perhaps inadvertently omitted from the

subject product style list. In addition, the parties are continuing discussion to work towards a

resolution in determining whether a stipulation or a motion to amend the summons will be needed

to drop entries which Plaintiff will no longer litigate.
         Case 1:17-cv-00271-GSK Document 54                 Filed 04/21/21      Page 2 of 4




       Although the parties are very close to agreement on the complete universe of styles at issue

in this case, Defendant still expects Plaintiff to respond fully to all of Defendant’s pending

discovery requests. By describing in detail each style at issue in this case, Plaintiff has attempted

to respond fully to Defendant’s Interrogatories Nos. 3 and 4 (“3. Describe in detail the merchand ise

at issue in this litigation, including, but not limited to, each and every style number or item number,

physical characteristics of each item and/or corresponding identifying marks,” and “4. Describe in

detail the manufacturing and production processes for each and every style or item number of the

merchandise at issue in this litigation.”).   See Def. Mot. to Compel, at 2 (ECF 38). However,

Plaintiff has not yet provided the source documents for the information contained in the summary

Excel spreadsheets that it has provided to Defendant since the Motion to Compel was filed, as

requested in Defendant’s Request for Production (RFP) No. 1 (“1. Identify and produce all

documents which contain facts and/or the information necessary for the plaintiff to respond to

defendant’s first interrogatories, regardless of whether plaintiff relied on the document, and

correlate each document with the specific interrogatory response(s).”). See id., Exh. 2. Defendant

also expects Plaintiff to complete and/or supplement its responses to Defendant’s RFPs Nos. 4-8.

See id., RFP Nos. 4-8.

       In addition, once Plaintiff has completed its responses to Defendant’s discovery requests,

Defendant intends to depose plaintiff, through a designated agent, on the complete and accurate

universe of subject styles at issue, including styles that were previously inaccurately or

incompletely described or not disclosed. Further, now that Plaintiff has finally produced

responsive information regarding the nature of nearly the full universe of products at issue,

Defendant, pursuant to USCIT Rule 13(d), is now in the process of seeking internal U.S.

Government approval to assert counterclaims for underpaid duties on products imported under
             Case 1:17-cv-00271-GSK Document 54                 Filed 04/21/21     Page 3 of 4




cover of the subject entries that were previously inaccurately or incompletely described by

Plaintiff.

           Plaintiff does not agree with Defendant’s point of view on all of the above statements by

Defendant. Plaintiff believes that under USCIT Rule 30, Defendant will require leave of Court to

hold a further deposition of a deponent who has already been deposed. In addition, Plaintiff will

not consent to allow Defendant to amend its Answer to raise a counterclaim after years of

litigation, noting under USCIT Rule 15 leave of Court would be required to allow such an

amendment.

           In regards to Defendant’s RFP Nos. 4-8, after coming to an agreement regarding the

product list Plaintiff and counsel will discuss further this week if there are any further documents

or things responsive to these RFPs. Plaintiff notes the excel sheets are not summaries of other

documents and are taken directly from Second Nature’s software. However, Plaintiff does

believe that some of these issues may be further resolved with further cooperation between the

parties.

           In light of the above, the parties jointly request that this Court enter a further order

requiring the Filing of a Joint Status Report on May 5, 2021 and continue to hold Defendant’s

Motion in abeyance while the parties continue to work together.

Respectfully submitted,

/s/ John M. Peterson                                       BRIAN M. BOYNTON
John M. Peterson                                           Acting Assistant Attorney General
Patrick B. Klein
NEVILLE PETERSON LLP                                       JEANNE E. DAVIDSON
One Exchange Plaza                                         Director
55 Broadway, Suite 2602
New York, NY 10006                                 By:     /s/ Justin R. Miller
(212)-635-2730                                             JUSTIN R. MILLER
jpeterson@npwny.com                                        Attorney-In-Charge
Counsel for Second Nature Designs, Ltd.                    International Trade Field Office
        Case 1:17-cv-00271-GSK Document 54   Filed 04/21/21    Page 4 of 4




                                        /s/ Brandon A. Kennedy
                                        BRANDON A. KENNEDY
                                        Trial Attorney
                                        Department of Justice, Civil Division
                                        Commercial Litigation Branch
                                        26 Federal Plaza – Suite 346
                                        New York, New York 10278
                                        (212) 264-9237
Dated: April 21, 2021                   Attorneys for Defendant
